105 F.3d 670
96 CJ C.A.R. 2065
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Steven Michael TULLER, Plaintiff-Appellant,v.Donice NEAL, and Capt. John Doe;  Gary Watkins, Major;  KimThompson, Captain and Lt. John Doe;  John Hadley, Major;Lt. McFee;  Frank Carlton, Lt.;  Bill Espanosa, Sgt.;Albert Martinez;  Frazzino;  Aristedes Zavaras, Defendants-Appellees.
No. 96-1049.
United States Court of Appeals, Tenth Circuit.
Dec. 19, 1996.

Before BRORBY, EBEL and HENRY, Circuit Judges.
ORDER AND JUDGMENT*
BRORBY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Mr. Tuller is a state inmate and pro se litigant.  Mr. Tuller filed a civil rights complaint against various prison officials.  The district court dismissed the complaint as legally frivolous pursuant to 28 U.S.C. § 1915(d).  We agree with the district court and dismiss the appeal.1


3
We attach a copy of the district court's eight-page order of dismissal.  Mr. Tuller appeals this decision and fails to persuade us of any error made by the district court.  The district court's order is legally correct and supported by the record.


4
The appeal is DISMISSED as it is legally frivolous for substantially the same reasons set forth in the district court's order.



*
 This order and judgment is not binding precedent except under the doctrines of law of the case, res judicata and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


1
 The district court's judgment was entered January 4, 1996;  the Notice of Appeal was filed February 2, 1996